United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3179
                                     ___________

Shirley Byers,                            *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Southwestern Bell Telephone               *
Company,                                  *      [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                           Submitted: September 7, 2001
                               Filed: September 12, 2001
                                   ___________

Before BOWMAN, BEAM, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

      Shirley Byers appeals the District Court’s1 adverse grant of summary judgment
in her Americans with Disabilities Act (ADA) employment discrimination action.
Having carefully reviewed the record, see St. Jude Med., Inc. v. Lifecare Int’l, Inc., 250
F.3d 587, 595 (8th Cir. 2001) (de novo standard of review), we affirm.




      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas.
       We conclude that the District Court did not abuse its discretion in determining
Byers’s case was ripe for summary judgment, see Stanback v. Best. Diversified Prods.,
Inc., 180 F.3d 903, 910-11 (8th Cir. 1999); that Byers failed to establish she had a
disability, as that term is defined under the ADA, see Gutridge v. Clure, 153 F.3d 898,
900 (8th Cir. 1998), cert. denied, 526 U.S. 1113 (1999); and that the record did not
support an ADA retaliation claim, see Cossette v. Minn. Power & Light, 188 F.3d 964,
972 (8th Cir. 1999).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-